Citation Nr: 9901295	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an organic 
personality disorder, secondary to head trauma, chronic 
mental dysfunction, organic brain syndrome, anxiety, 
depression, and mental abuse.  

2.  Basic eligibility for nonservice connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 4, 1971 to 
April 23, 1971.  

This matter came before the Board of Veterans Appeal (Board) 
originally on appeal from a May 1992 decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
September 1992.  A statement of the case was issued in 
October 1992.  The veterans substantive appeal was received 
in December 1992.  In June 1993, the veteran and his mother 
presented testimony at a hearing before a former member of 
the Board at the RO.   This case was previously before the 
Board and was remanded to the RO in February 1994.  

In August 1995, the veteran and his father presented 
testimony before a hearing officer.  A supplemental statement 
of the case was issued in November 1996.  

In a Board letter dated March 10, 1997, the veteran was 
informed that the member of the Board who chaired his 
personal hearing in June 1993, was no longer at the Board.  
At that time, he was accorded the opportunity to be scheduled 
for another hearing.  He was advised that if the Board did 
not receive a response within 30 days from the date of this 
letter, the Board would assume that he did not want an 
additional hearing.  Prior review of the record indicated 
that the veteran did not complete and return the form letter 
to the Board indicating a desire to appear for an additional 
hearing.  

In June 1997, this matter was again remanded to the RO for 
further development.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in substance, 
that the veteran is entitled to service connection for 
organic personality disorder, secondary to head trauma, 
chronic mental dysfunction, organic brain syndrome, anxiety, 
depression, and mental abuse and that he meets the basic 
eligibility requirements for nonservice connected pension.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for an organic personality disorder, secondary to 
head trauma, chronic mental dysfunction, organic brain 
syndrome, anxiety, depression, and mental abuse and that the 
claim for nonservice-connected pension benefits must be 
denied by operation of law.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran suffered a 
severe head injury in December 1966 prior to his entrance 
into active duty service.  

2.  The medical evidence of record does not demonstrate that 
the veteran's organic personality disorder, secondary to head 
trauma, chronic mental dysfunction, organic brain syndrome, 
anxiety, depression, and mental abuse was incurred in or 
aggravated by service.

3.  The veteran did not have the requisite service for 
receipt of pension benefits as he is not shown to have served 
on active duty for 90 days during a period of war or to have 
been discharged from service because of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for an organic 
personality disorder, secondary to head trauma, chronic 
mental dysfunction, organic brain syndrome, anxiety, 
depression, and mental abuse is not warranted. 38 U.S.C.A. 
§§ 1110, 1111, 5107(b) (West 1991).

2.  The veteran is not eligible to receive nonservice-
connected pension benefits. 38 U.S.C.A. §§ 1501, 1521, 5107, 
(West 1991 ); 38 C.F.R. §§ 3.2, 3.3, 3.6 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for an organic 
personality disorder, secondary to head trauma, chronic 
mental dysfunction, organic brain syndrome, anxiety, 
depression, and mental abuse.

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief the veterans claim for 
service connection for organic personality disorder, 
secondary to head trauma, chronic mental dysfunction, organic 
brain syndrome, anxiety, depression, and mental abuse is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  With respect to this claim, 
all relevant evidence has been fully developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied. Id.  

In this regard, it is noted that pursuant to Board remands 
dated in February 1994 and June 1997, numerous pertinent pre 
and post-service medical records have been located and 
associated with the claims folder.  Further, despite several 
attempts to locate medical records pertaining to the 
veteran's February to April 1971 service, such records could 
not be located.  The Board finds that searches for these 
records have been fully exhausted, and that the duty to 
assist the veteran in this regard has been met by VA.  It is 
noted that in adjudicating this claim, the Board is well 
aware of its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule due 
to the absence of possible pertinent service medical records. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran and his representative contend that the veteran 
is entitled to service connection for an organic personality 
disorder, secondary to head trauma, chronic mental 
dysfunction, organic brain syndrome, anxiety, depression, and 
mental abuse.  Essentially, they contend that the veteran 
suffers from an organic personality disorder, secondary to 
head trauma, chronic mental dysfunction, organic brain 
syndrome, anxiety, depression, and mental abuse that was 
incurred in service or that the pre-existing organic 
personality disorder, secondary to head trauma, chronic 
mental dysfunction, organic brain syndrome, anxiety, 
depression, and mental abuse was aggravated during service.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

A veteran is presumed to have been in sound condition except 
for defects noted when examined, accepted, and enrolled for 
active duty.  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. §§ 1110, 1111 West 1991).

As noted, the veteran's service medical records could not be 
located.  His DD Form 214 does reflect that he was inducted 
into service on February 4, 1971, and separated from service 
on April 23, 1971.  It also reflects that he was separated 
from service because he was found to be unsuitable for 
service.  However, since his service medical records could 
not be located, the Board will presume that there were no 
medical defects noted when the veteran was examined, 
accepted, and enrolled for active duty.  

As such, he would be presumed to have been in sound condition 
at the time entered service unless there is clear and 
unmistakable evidence that a disability existed prior to 
service, in which case this presumption would be rebutted, as 
noted above.  38 U.S.C.A. §§ 1110, 1111 (West 1991).  In this 
case, it is clear that the veteran was not (completely) 
psychiatrically normal upon entering active duty service.  

Specifically, records from the Kettering Memorial Hospital 
reveal that the veteran sustained a severe cerebral contusion 
with a local injury to the left frontal temporal lobes as a 
result of being involved in a motor vehicle accident in 
December 1966.  Also, an April 1970 record from the USAF 
Medical Center at Wright-Patterson Air Force Base in Ohio 
makes reference to the December 1966 accident, and indicates 
that the veteran was diagnosed as having a psychiatric and 
psychometric condition.  A December 1970 letter from the 
Psychology and Clinic directors from the Adult Psychiatric 
Clinic indicate that the veteran suffered from an organic 
disability marked by immaturity, compulsivity, and the 
inability to construct future plans or to orient himself in 
the present; these directors further noted that this 
collection of traits was indicative of frontal lobe damage 
and was thus non-correctable.  Interestingly, the directors 
were of the opinion that the military would not be a suitable 
employer for the veteran.  

However, this evidence is not sufficient to rebut the 
presumption of soundness for an organic personality disorder, 
secondary to head trauma, chronic mental dysfunction, organic 
brain syndrome, anxiety, depression, and mental abuse.

A review of the post service medical evidence reveals that 
the veteran was examined and evaluated on numerous occasions, 
chiefly in conjunction with vocational rehabilitation 
programs he had been involved in or was attempting to enter.  
He was examined by Kenneth D. Arn from the Bureau of 
Vocational Rehabilitation (in Ohio) in January 1974, who 
noted the veteran's head injury sustained in 1966.  Dr. Arn 
diagnosed the veteran with a mild personality defect 
secondary to this injury.  In July 1975 the veteran was 
examined by V. E. Nonell, M.D. from Dartmouth Medical 
Associates and it was noted that there was no evidence of a 
neurological disorder but that the veteran showed some signs 
of brain dysfunction including a short attention span and 
graphoagnosia.  

The veteran was examined by Eduardo Jones, M.D. in June 1977, 
who also noted the 1966 accident and diagnosed the veteran 
with anxiety neurosis, obsessive-compulsive type, with 
depression, mild to moderate, and organic brain syndrome, 
post trauma.  Paul Bybee, M.D. examined the veteran in July 
1980 and diagnosed him with organic brain disease secondary 
to trauma (Dr. Bybee also noted the 1966 accident) with 
characteralogic manifestations of passive-aggression and 
impulsivity.  

The veteran was again examined, this time by Patricia I. 
Johnson, Ph. D. from the St. Josephs Mental Health Center, 
in June 1981.  Dr. Johnson noted the veteran's history of 
head trauma in 1966 and that he had had multiple social and 
employment problems since then.  She noted that the veteran 
joined the Navy but did not complete boot camp, obtaining an 
unsuitable discharge, and that he related to her that he 
had his own ideas and would not conform.  After reviewing 
available records pertaining to the veteran's psychiatric 
treatment received to up until that time, and after having 
him complete a battery of tests, Dr. Johnson summarized that 
the veteran's highly variable and often poor performance on 
testing suggested a mild residual frontal lobe syndrome and 
some diffuse impairment, perhaps associated with head trauma.  
She further noted that such would seem to be a contributing 
factor in the veteran's history of educational and vocational 
failures and personality difficulties, although she noted 
that previous evaluations suggested the strong possibility of 
pre-trauma psychopathology.  

According to a report dated in January 1982, the veteran was 
seen by Ralph Stewart, Ph. D. from November 1980 through 
March 22, 1981 on an outpatient basis.  Dr. Stewart noted 
that the veteran experienced severe depression with periodic 
loss of control and occasional episodes of bizarre and self 
abusive behavior during that period.  Dr. Stewart noted that 
the veteran had chronic difficulty maintaining employment and 
acquiring occupational skills, and related these problems 
back to the automobile accident in which the veteran incurred 
severe brain damage.   

In February 1982, the veteran was referred to Paul Butzine, 
M. D. for an evaluation due to alleged brain damage due to an 
automobile accident.  During the evaluation, the veteran 
related that he enlisted in the Navy but was unable to recall 
at what point in his employment history this took place.  It 
appears that he did note that he was discharged because of 
unsuitability.  Subsequent to a mental status 
examination, the veteran was diagnosed with an organic 
personality disorder and status post head trauma with 
subdural hematoma.  

Records from the Community Organization for Drug Abuse, 
Mental Health and Alcoholism Services, Inc. (CODAMA) indicate 
that the veteran received treatment from this organization 
beginning in 1989.  Outpatient treatment records dated from 
1989 to 1992 note that the veteran suffers from an organic 
mood disorder and organic personality disorder due to brain 
damage from head trauma received in the 1966 automobile 
accident.  

A neuropsychological evaluation was accomplished at the 
Meridian Point Rehabilitation Hospital in June 1991, the 
report of which notes that the results of the evaluation were 
consistent with well documented evidence of the relatively 
severe right frontal dysfunction.  The examiner noted that 
the veteran's emotional dyscontrol, poor social judgment, 
anosognosia, and visual-perceptual disorganization were 
characteristic of this syndrome.  From these findings and 
others made during the evaluation, it was clear to the 
examiner that there was an organic basis to the veteran's 
psychiatric symptomatology, and that the pattern of deficits 
were most likely caused from a traumatic brain injury.  

William C. Mankel, M. D. from Maricopa Clinical Management 
evaluated the veteran in May 1993 and found that he suffered 
from a bipolar disorder secondary to the 1966 accident.  The 
veteran was referred by Vocational Rehabilitation Services 
(of Arizona) to Greg Novie, Ph. D. for another 
neuropsychiatric evaluation.  The report of this October 1993 
evaluation indicates that the veteran was diagnosed with 
organic brain syndrome with sequelae of impulse control 
problems.  Records dated from August 1995 to March 1997 from 
the Sunwest Family Practice document treatment received by 
the veteran for hypertension, lower extremity problems, and 
for mood swings and other psychological problems secondary to 
his frontal lobe injury.  

Numerous records from Community Partnership for Behavioral 
Health Care (COMCARE) have been associated with the claims 
folder.  These records reflect that a mental status 
examination conducted in April 1996 resulted in a diagnosis 
of a cognitive disorder secondary to the closed head injury, 
and an organic personality disorder with mixed features, 
among other things.  In July 1996 the veteran was diagnosed 
with cognitive defects secondary to frontal lobe damage and 
features of attention deficit disorder; a similar diagnosis 
was made in September 1996.  In February 1997, he was 
diagnosed with attention deficit disorder secondary to 
trauma.  The Board notes that similar diagnoses were made in 
August 1995, and in January, April, May, June, and August 
1996.  

The report of a July 1997 psychological evaluation performed 
by Peter M. Morton, Psy. D. is of record and indicates that 
the veteran was diagnosed with a cognitive disorder, not 
otherwise specified, and that Dr. Morton mentioned the 
history of the veteran damaging his frontal lobe as a result 
of being involved in a motor vehicle accident. 

While some of the many above mentioned post-service medical 
records make mention of the veteran's period of active 
service, none of them relate the veteran's organic 
personality disorder, secondary to head trauma, chronic 
mental dysfunction, organic brain syndrome, anxiety, 
depression, and mental abuse to this short period of service.  
For the most part service is mentioned along with the 
veteran's employment history or mentioned as a period that 
the veteran lived away from his home.  

As noted, the Board is aware of the heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule due to the absence of possible 
pertinent service medical records. O'Hare.  However, even 
giving heightened consideration to the benefit of the doubt 
rule in this case, the Board nevertheless concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for organic personality 
disorder secondary to head trauma, chronic mental 
dysfunction, organic brain syndrome, anxiety, depression, and 
mental abuse.   

The veteran based his claim on the theory that his organic 
personality disorder secondary to head trauma, chronic mental 
dysfunction, organic brain syndrome, anxiety, depression, and 
mental abuse was aggravated during service.  In this regard 
the Board notes that during a June 1993 hearing before a 
member of the Board at the RO, the veterans mother 
essentially testified that the veteran was psychiatrically 
worse after he separated from service than before he entered 
service, and that she believed his condition was aggravated 
by service.  The veteran testified, essentially, that during 
service he did not get the amount of sleep necessary to help 
with the residuals of his head injury, that he had 
disciplinary problems while in service, and that these sort 
of things aggravated his condition.  The veteran's father 
gave similar testimony during a August 1995 RO hearing.  
Specifically, he testified that the stress of boot camp 
accelerated the disability the veteran incurred as the result 
of the 1966 motor vehicle accident.  However, these 
statements, are from lay persons who have no medical 
expertise and they have no probative value to establish 
aggravation of any medical condition. Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Assuming, but not conceding, that the evidence clearly and 
unmistakably overcomes the presumption of soundness at entry 
into service there is no medical evidence to support the 
theory that the organic personality disorder secondary to 
head trauma, chronic mental dysfunction, organic brain 
syndrome, anxiety, depression, and mental abuse was 
aggravated during service.

In sum, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for an 
organic personality disorder secondary to head trauma, 
chronic mental dysfunction, organic brain syndrome, anxiety, 
depression, and mental abuse, as incurred in or aggravated by 
service.  




II.  Basic eligibility for nonservice connected pension.

The veteran and his representative also contend that the 
veteran meets the basic eligibility requirements for 
nonservice connected pension.  In this regard, it is noted 
that the basic eligibility requirements for nonservice-
connected pension are that a veteran had to have served in 
the active military, naval or air service for a period of 90 
days or more during a period of war; or, during a period of 
war, to have been discharged or released from such service 
because of a service-connected disability; or to have served 
for a period of 90 days or more and such period either began 
or ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods. 38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a) (1998).

As noted above, the veteran served on active duty from 
February 4, 1971 to April 23, 1971.  As stated previously, 
basic eligibility to pension requires 90 days of active 
service during wartime, or if service was less than 90 days, 
that the veteran be discharged from service because of a 
service-connected disability.  The veteran served on active 
duty for a period of 79 days, and he is not shown to have 
been discharged from service for medical reasons due to a 
service-connected disability (as decided above, service 
connection is not warranted an organic personality disorder 
secondary to head trauma, chronic mental dysfunction, organic 
brain syndrome, anxiety, depression, and mental abuse).  

Thus, since the veteran does not meet the basic eligibility 
requirements for a nonservice-connected pension, his claim 
must be denied by operation of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  The Board has no discretion and must 
apply the law and regulations as stated.




ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
